     Case 5:18-cv-00701-JGB-SP Document 67 Filed 12/17/18 Page 1 of 5 Page ID #:738




1     DOUGLAS M. MILLER (Cal. Bar No. 240398)
      Email: millerdou@sec.gov
2     KATHRYN C. WANNER (Cal. Bar No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     John W. Berry, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
6     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
7     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12    SECURITIES AND EXCHANGE                      Case No. 5:18-cv-00701-JGB-SP
      COMMISSION,
13                                                 SECOND SUPPLEMENTAL JOINT
                   Plaintiff,                      REPORT ON STATUS OF
14                                                 SETTLEMENT DISCUSSIONS AND
             vs.                                   STIPULATION TO FURTHER
15                                                 CONTINUE RESPONSE TO INITIAL
      PETER H. POCKLINGTON,                        COMPLAINT
16    LANTSON E. ELDRED, TERRENCE
      J. WALTON, YOLANDA C.
17    VELAZQUEZ a/k/a LANA
      VELAZQUEZ a/k/a LANA PULEO,
18    VANESSA PULEO, ROBERT A.
      VANETTEN, NOVA OCULUS
19    PARTNERS, LLC, f/k/a THE EYE
      MACHINE, LLC, and AMC
20    HOLDINGS, LLC,
21                 Defendants.
22    EVA S. POCKLINGTON, DTR
      HOLDINGS, LLC, COBRA
23    CHEMICAL, LLC, and GOLD STAR
      RESOURCES, LLC,
24
                   Relief Defendants.
25
26
27
28

                                                                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 67 Filed 12/17/18 Page 2 of 5 Page ID #:739




1           1.     Plaintiff Securities and Exchange Commission (“SEC”) and Defendants
2     Yolanda C. Velazquez (“Velazquez”) and Vanessa Puleo (“Puleo”) (collectively with
3     the SEC, the “Parties”), by and through their undersigned counsel, submit this second
4     supplemental joint report regarding the status of settlement discussions amongst the
5     Parties and request that the Court further extend the deadline for Defendants
6     Velazquez and Puleo to file their answer to the complaint from December 18, 2018
7     until January 4, 2019.
8           2.     The second supplemental joint report regarding settlement discussions
9     and the reason for the further continuance are as follows:
10                 a.    On November 13, 2018, the Parties filed a Supplemental Joint
11    Report on Status of Settlement Discussions and Stipulation to Further Continue
12    Response to Initial Complaint. See Dkt. No. 56.
13                 b.    In it, the Parties advised the Court that Defendants Velazquez and
14    Puleo reached proposed settlements with SEC staff as to the claims against them and
15    executed consent judgments consistent with those settlements, but that they still
16    needed approval by the SEC Commissioners in Washington D.C. The Parties
17    explained that some of the delay in having the proposed settlements approved was
18    due to the fact that revisions were made and defendant Puleo was out of the country,
19    which was delaying her ability to re-execute the settlement documents. The Parties
20    anticipated the proposed settlements would be signed by defendant Puleo and
21    reviewed by the Commission within the first two weeks in December 2018.
22                 c.    However, the SEC did not receive signed copies of defendant
23    Puleo’s proposed settlement documents until December 7, 2018. As a result, the
24    earliest the SEC’s Commissioners will be able to review the proposed settlement
25    documents is December 20, 2018, and the Commissioners are currently scheduled to
26    review them on that date.
27                 d.    Accordingly, the SEC and Defendants Velazquez and Puleo
28    jointly request that the time for Defendants Velazquez and Puleo to file an answer or

                                                   1                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 67 Filed 12/17/18 Page 3 of 5 Page ID #:740




1     otherwise respond to the Second Amended complaint be extended from December
2     18, 2018 to January 4, 2019. This will give the SEC Commissioners sufficient time
3     to review and consider the proposed settlements and, assuming they are approved, the
4     SEC sufficient time to file the executed consent judgments with the Court, taking into
5     account the Holidays.
6
7                                                  Respectfully submitted,
8     Dated: December 17, 2018
9
                                                    /s/ Douglas M. Miller
10                                                 DOUGLAS M. MILLER
                                                   Attorney for Plaintiff
11
                                                   Securities and Exchange Commission
12
13
14    Dated: December 17, 2018
15                                                  /s/ Sam Y. Edgerton, III
16                                                 SAM Y. EDGERTON, III
                                                   Attorney for Plaintiff
17                                                 Securities and Exchange Commission
18
19
20
21
22
23
24
25
26
27
28

                                                  2                 Case No. 5:18-cv-00701-JGB-SP
     Case 5:18-cv-00701-JGB-SP Document 67 Filed 12/17/18 Page 4 of 5 Page ID #:741




1                                    PROOF OF SERVICE
2     I am over the age of 18 years and not a party to this action. My business address is:
3           U.S. SECURITIES AND EXCHANGE COMMISSION,
            444 S. Flower Street, Suite 900, Los Angeles, California 90071
4           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5     On December 17, 2018, I caused to be served the document entitled SECOND
      SUPPLEMENTAL JOINT REPORT ON STATUS OF SETTLEMENT
6     DISCUSSIONS AND STIPULATION TO FURTHER CONTINUE RESPONSE
      TO INITIAL COMPLAINT
7
      [PROPOSED] ORDER GRANTING EXTENSION OF TIME TO RESPOND
8     TO COMPLAINT on all the parties to this action addressed as stated on the attached
      service list:
9     ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
      collection and mailing today following ordinary business practices. I am readily
10    familiar with this agency’s practice for collection and processing of correspondence
      for mailing; such correspondence would be deposited with the U.S. Postal Service on
11    the same day in the ordinary course of business.
12          ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
      which I personally deposited with the U.S. Postal Service. Each such envelope was
13    deposited with the U.S. Postal Service at Los Angeles, California, with first class
      postage thereon fully prepaid.
14
            ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
15    regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
      Angeles, California, with Express Mail postage paid.
16
      ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
17    office of the addressee as stated on the attached service list.
18    ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
      by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
19    deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
      Los Angeles, California.
20
      ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
21    the electronic mail address as stated on the attached service list.
22    ☒    E-FILING: By causing the document to be electronically filed via the Court’s
      CM/ECF system, which effects electronic service on counsel who are registered with
23    the CM/ECF system.
24    ☐     FAX: By transmitting the document by facsimile transmission. The
      transmission was reported as complete and without error.
25
            I declare under penalty of perjury that the foregoing is true and correct.
26
27    Date: December 17, 2018                     /s/ Douglas M. Miller
                                                 Douglas M. Miller
28

                                                   1
     Case 5:18-cv-00701-JGB-SP Document 67 Filed 12/17/18 Page 5 of 5 Page ID #:742




1                          SEC v. Peter H. Pocklington, etc. et al
                United States District Court—Central District of California
2                             Case No. 5:18-cv-00701-JGB-SP
3                                    SERVICE LIST
4
5                Becky S. James, Esq. (served by CM/ECF only)
                 Jaya C. Gupta, Esq. (served by CM/ECF only)
6
                 Rachael A. Robinson, Esq. (served by CM/ECF only)
7                James & Associates
                 23564 Calabasas Road, Suite 201
8
                 Calabasas, CA 91302
9                Email: bjames@jamesaa.com
                         jgupta@jamesaa.com
10
                         rrobinson@jamesaa.com
11               Attorneys for Defendants Peter H. Pocklington, Terrence J. Walton,
                 Robert A. Vanetten, Nova Oculus Partners, LLC (f/k/a the Eye
12
                 Machine, LLC), AMC Holdings, LLC and Relief Defendants Eva S.
13               Pocklington, DTR Holdings, LLC, Cobra Chemical, LLC, and Gold
14               Star Resources, LLC

15               Michael P. McCloskey, Esq. (served by CM/ECF only)
16               Wilson, Elser, Moskowitz, Edleman and Dicker
                 401 W. A Street, Suite 1900
17               San Diego, CA 92101-7908
18               Email: michael.mccloskey@wilsonelser.com
                 Attorneys for Defendant Lantson E. Eldred
19
20               Sam Y. Edgerton, III (served by CM/ECFonly)
                 Johnny Lee Antwiler, II (served by CM/ECF only)
21               Freeman Mathis & Gary, LLP
22               2615 Pacific Coast Highway, Suite 300
                 Hermosa Beach, CA 90254
23               Email: sedgerton@fmglaw.com
24                      jantwiler@fmglaw.com
                 Attorneys for Defendants Yolanda Velazquez and Vanessa Puleo
25
26
27
28

                                              2
